     Case 3:11-cv-01609-CCC-EB Document 335 Filed 09/30/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL,                              :   CIVIL ACTION NO. 3:11-CV-1609
                                            :
                   Plaintiff                :   (Judge Conner)
                                            :
             v.                             :
                                            :
HARLEY LAPPIN, et al.,                      :
                                            :
                   Defendants               :

                                       ORDER

      AND NOW, this 30th day of September, 2020, it appearing that the above-

captioned civil action is ready for trial, it is hereby ORDERED that:

      1.     A telephonic pretrial scheduling conference shall commence at
             10:45 a.m. on Tuesday, October 6, 2020.

      2.     Counsel for plaintiff shall initiate the call to chambers at (717) 221-3945.
             At the time the call is placed, counsel for all parties shall be on the line
             and prepared to proceed.

      3.     In advance of the conference, counsel shall meet and confer to discuss
             the anticipated length of trial and attempt to reach an agreement on a
             proposed pretrial and trial schedule.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
